Citation Nr: 1307310	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-43 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder, to include osteoarthritis.

2.  Entitlement to service connection for a right knee disorder, to include osteoarthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Previously, the issue on appeal has been referred to a claim of entitlement to service connection for generalized arthritis, to include of the right knee.  At his October 2012 hearing before the Board, however, the Veteran clarified that he is seeking entitlement to service connection for a right knee disorder, specifically, and not for generalized arthritis.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a right knee disorder, to include osteoarthritis.  

The Veteran indicated during his October 2012 Board hearing that he believed that his knee pain has caused or worsened his back condition.  Thus, the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include arthritis, to include as secondary to a right knee disorder, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The reopened issue of entitlement to service connection for a right knee disorder, to include osteoarthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for generalized osteoarthritis and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final January 2003 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder, to include osteoarthritis.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder, to include osteoarthritis, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for generalized osteoarthritis in a January 2003 rating decision on the basis that treatment for or a diagnosis of arthritis was not shown in service and there was no evidence of a diagnosis of arthritis to a compensable degree within one year of separation from service.  The RO further found that there was no medical opinion relating arthritis to his military service.

The Veteran did not submit any evidence addressing a nexus between his current right knee disorder and his service within one year of the January 2003 rating decision, nor did he file a timely appeal to the January 2003 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The basis of the prior final denial was the RO's finding that there was no evidence linking the Veteran's current right knee disorder to his period of active service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 2003 rating decision that addresses this basis.

Evidence submitted and obtained since the January 2003 rating decision includes VA outpatient treatment records, dated from October 2009 to October 2010, reflecting treatments for chronic right knee pain with a diagnosis of degenerative joint disease of the right knee; private medical records dated in February 2009 and February 2010 showing diagnoses of osteoarthritis of the right knee on imaging studies; statements from the Veteran's friends, dated in October and November 2011, indicating that the Veteran has complained of right knee pain due to an old injury in service; and various lay testimony including the Veteran's October 2012 hearing testimony indicating that he injured his right knee during military service and continued to experience pain and limping in the right knee ever since that time.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran's current right knee disorder is related to service including whether there has been continuity of symptomatology since service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee disorder, to include osteoarthritis, since the January 2003 rating decision.  On this basis, the issue of entitlement to service connection for a right knee disorder, to include osteoarthritis, is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right knee disorder is reopened and, to that extent only, the appeal is granted.


REMAND

The record includes a favorable decision from the Social Security Administration (SSA), which was rendered in the Veteran's disability benefits claim in October 1992.  Although during the October 2012 Board hearing, the Veteran indicated that his SSA disability benefits had nothing to do with his knee condition, a review of the SSA decision indicates otherwise.  To that effect, the SSA decision reflects that the Veteran claimed that he was disabled due to arthritis affecting his joints including his knees.  It was noted that his treating physician, Dr. Louis Bedoya stated that the Veteran began complaining of joint pain affecting his knees but there were few objective abnormalities on examination associated with those complaints.  The Veteran was also examined consultatively in August 1992 by Dr. Donald Thaler who found no clinical abnormality of any joint at that time.  The copy of the SSA decision was submitted by the Veteran but no medical records that were used as the basis for that decision are currently of record.  The record reflects that the RO requested the Veteran's records from the SSA in March 2010 but there is no further documentation regarding the SSA's response or whether the RO followed up with the SSA's response or non-response to the record request.  As the Veteran's SSA records are clearly relevant to his claim on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, it appears that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  The RO indicated that all of the Veteran's records from November 10, 1997 to April 1, 2010 were reviewed by the RO but only the most recent records were printed and included in the claims file due to the large volume of the records.  However, the Board is not able to proceed with the appeal without the benefit of having the entire record available for review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the most recent VA treatment records in the claims file are dated October 2010.  Therefore, the RO should also obtain all updated VA treatment records dated form October 2010 to the present, while the claim is in remand status.

Finally, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he injured in his right knee in 1964 while serving in Korea when he stepped in a big hole in the ground at night.  He testified at his October 2012 Board hearing that he did not receive any treatment for the right knee injury because there were no adequate medical staff or facilities available in Korea at that time but he was put on light duty serving as a cook and a Jeep driver and was excused from performing physical training for the rest of his tour of duty.  He further stated that his right knee bothered him ever since that time and his doctor told him that his current right knee disorder resulted from an old injury.  The Veteran is certainly competent to provide lay evidence regarding the alleged right knee injury in service and observable symptoms ever since that time.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Board therefore finds that a VA examination is warranted to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Huntington, West Virginia, and all associated outpatient clinics, dated from November 1997 to the present.  All attempts to obtain those records should be documented in the claims file.

3.  Schedule the Veteran for a VA examination to determine the etiology of his right knee disorder, to include osteoarthritis.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's right knee disorder is at least as likely as not (50 percent probability or more) related to his military service, to include the claimed injury in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


